662 S.E.2d 902 (2008)
In the Matter of the Application of Thomas COVINGTON, Jr.
v.
Sid HARKLEROAD Superintendent of Marion CI.
No. 455P01-2.
Supreme Court of North Carolina.
June 11, 2008.
Thomas Covington, Pro Se.
Daniel O'Brien, Assistant Attorney General, for State of North Carolina.

ORDER
Upon consideration of the petition filed by Plaintiff on the 18th day of April 2008 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Columbus County:
"Dismissed by order of the Court in Conference this the 11th day of June 2008."